Title: Charles Adams to Abigail Adams, 31 January 1796
From: Adams, Charles
To: Adams, Abigail


          
            My Dear Mother
            New York Jany 31. 1796
          
          My Sister informs me that you have not lately heard from your sons in Holland and that you were anxious respecting them. I am happy to have it in my power to relieve your mind and to relate the cause of your not receiving intelligence from them. I have within these six weeks received a half a dozen letters from them some of a date as late as the 7th of October They are in good health and spirits. Some of my letters have come to hand eight months after date opened and with the Gentlemanly endorsment: “Of No importance.” Mr Rensalaer to whom I gave letters to my Brothers on his return from Holland was taken by The British and carried into Halifax he has explained to me the cause of my letters being opened. He brought with him many from my brothers they were all opened and kept except two one to Mrs Smith and one to me which by good fortune he had in his pocket book. He says The English let nothing pass that suits their convenience We have the happiness to see the spirit of good government once more prevail in our Legislature and that Hydra Democracy has received its last blow. Our State politics have changed with our Governor and we have a well grounded hope that they will remain permanent as by a late census the new Counties who are most Federal will be more equitably represented. Your kind present arrived after a long passage in good order You daughter joins with me in acknowledgments of your goodness. She intends writing soon I can say with truth that I have never repented of my choice and that my happiness with her equals all my expectations. I believe there are few people who after five month marriage can say as much.—
          Your affectionate son
          
            Charles Adams
          
         